Whitehouse, J.
This is a bill in equity in which the court is asked to decree that the defendant holds the real estate described in the bill in trust for the plaintiff and that the defendant be ordered to convey the property to the plaintiff. It is claimed in the bill that the plaintiff purchased the real estate in question with his own money in the year 1887 and had the conveyance made to his sister "Orilla” (Aurelia) Bowden, the defendant’s wife, intending that the title should be held by her for his benefit. Orilla Bowden died in 1906 leaving the defendant and one son as her only heirs to whom *181the legal title of this property descended. Subsequently the son quitclaimed his interest to the defendant who now claims absolute title to the property.
In his answer the defendant does not deny that the property was . purchased by the plaintiff with his own money and alleges that the conveyance to Orilla Bowden was intended as an absolute gift and denies that the legal title was held by her in trust for the plaintiff.
Upon issues of fact framed for their determination, the jury found that it was not the intention of the plaintiff that the conveyance to Orilla Bowden should be a gift to her but that it should be held in trust by her for the plaintiff’s benefit. These findings of the jury were confirmed by the decree of the single Justice and the defendant ordered to convey the property to the plaintiff. The case comes to the Law Court on appeal from this decree.
It' is a familiar principle in equity that the beneficial estate attaches to the party from whom the consideration comes. Hence when property is purchased and the conveyance of the legal title is taken in the name of one person and the purchase money is paid by another, generally a resulting trust will be presumed in favor of the party who pays the price,. and the holder of the legal title becomes a trustee for him. But this presumption exists only when the transaction is between parties where there is neither legal nor moral obligation for the purchaser to pay the consideration for another. The rule is reversed in its application between husband and wife and also between father and child. Wentworth v. Shibles, 89 Maine, 167, and cases cited.
In the case at bar it is not in controversy that the consideration for the property was paid by the plaintiff out of his own money and it is not suggested that there was any legal or moral obligation on his part to make this payment for his sister. The burden is now upon the defendant to show that the decree of the single Justice is clearly erroneous.
Neither the defendant nor his son was called to testify as a witness and the plaintiff himself who was the only living person who knew what his intention was respecting the conveyance to his sister, was excluded from testifying.
*182The defendant relies upon the evidence showing the friendly relations between the parties and certain declarations alleged to have been made by the plaintiff who was an unmarried man, tending to show that he caused the conveyance to be made to his sister as a gift with the intention of making his home with her and it appears that when not absent at work, he did make his home with his sister until, his death, and frequently and habitually furnished large quantities of supplies for the household.
The testimony of Edith Moody was introduced by the defendant to the effect that six years after the purchase of the place the plaintiff said, speaking of Orilla, that "He had given the place to her— it was hers.”
Frank Dickey also testifies that he had a conversation with the plaintiff in 1907 and the plaintiff said "he gave the place to Rilla,” meaning Mrs. Bowden.- Thomas P. Moody also testified for the defendant, that he heard the plaintiff say that he bought the place and gave it to his .sister with the understanding that he should have a home there and that after his sister died, Bowden kicked him out.
But the plaintiff’s counsel calls attention to the fact that the conversations by the two witnesses last named appear to have been after the commencement of this suit in equity and after the plaintiff had been informed of his legal and equitable rights and accordingly insist that it is wholly improbable that he made the statements in the precise form stated by the witnesses, as he understood perfectly well that if it was an absolute gift to her, she did not hold it in trust for him.
In behalf of the plaintiff it appears from the assessors’ books that the property was taxed to the plaintiff for five years after it was purchased by him, that he'made extensive repairs upon the buildings at his own expense and paid for painting and papering up to and including the year 1905, and the plaintiff contends that the fact that he made this house his home when not away at work from 1887 to 1906 when his sister died, strengthens the plaintiff’s contention rather than the defendant’s. After 1892 the property appears to have been taxed to the defendant Oliver R. Bowden by some arrangement made at that time which appears to have been *183satisfactory to the parties. But as it had never been taxed to his sister Orilla, it is claimed that the assessment to the defendant is very significant evidence that there was originally no intention to make an absolute gift to the sister Orilla in 1887, when the deed was made.
In Young v. Witham, 75 Maine, 536, a case closely analogous to the one at bar, the court said, "On appeal the burden lies upon the appellant. There is good reason for the rule in our practice. Cases are now heard before a single judge mostly on oral evidence. When the testimony is conflicting the judge has an opportunity to form an opinion of the credibility of the witnesses not afforded to. the full court. Often there are things passing before the eye of a trial judge that are not capable of being preserved in the record. A witness may appear badly upon the stand and well on the record.”
Applying this rule the court does not feel justified in saying that the decision of the single Justice affirming the findings of the jury was manifestly wrong. The certificate must therefore be,

Appeal dismissed.


Decree below affirmed with costs.